PER CURIAM.
The convictions are affirmed (see Brown v. State, 428 So.2d 250 (Fla.1983); Washington v. State, 419 So.2d 1100 (Fla. 3d DCA 1982); Sapp v. State, 411 So.2d 363 (Fla. 4th DCA 1982) on joint possession and induced error). This affirmance shall be without prejudice to the appellant Hernandez filing a 3.850 motion questioning the effectiveness of trial counsel. Knight v. State, 394 So.2d 997 (Fla.1981); State v. Barber, 301 So.2d 7 (Fla.1974); Rauso v. State, 425 So.2d 618, 619 (Fla. 4th DCA 1983).